COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                         Order Denying Motion for Motion for Rehearing

Appellate case name:      Charlie Thomas Chevrolet, Ltd d/b/a Champion Chevrolet Gulf
                          Freeway v. Genaro Martinez

Appellate case number:    01-17-00830-CV

Trial court case number: 2012-27666

Trial court:              164th District Court of Harris County



       Appellee Genaro Martinez’s motion for rehearing is denied.

       It is so ORDERED.

Judge’s signature: /s/ Richard Hightower
                      Acting for Court

Panel consists of Justices Lloyd, Kelly, and Hightower


Date: January 7, 2020